DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 52-54, 56, 100, 101, and 105 in the reply filed on April 6, 2021 is acknowledged.
Claims 102-104, 106, and 107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2021.
It should be noted that claims 101 and 103 are no longer linking claims with respect to claim 104 due to the amendment to claim 104 no longer requiring the first and second cavities.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 52, 56, and 105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budesheim et al. (975,325).
 	See the embodiment of Figures 1-7: tire sections B having resilient tread surfaces C and hollow cavities B′, protrusions L and recesses J′, recess depth clearly depicted as being greater than first side wall thickness. As to claims 56 and 105, the protrusions and recesses are clearly depicted as .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-54, 56, 101, and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dundon (1,131,223) in view of Donham (1,489,237) and Published PCT Application WO 96/05917 A1.
 	The only difference between the Dundon segmented tire and the claimed segmented tire is the presence of the hollow cavities (see the embodiment of Figures 1 and 5 and specification pp. 1-th of the tire circumference to obtain a sufficient improvement in resiliency and the first side wall of the segment exceeding the depth of the recess accomodating tongue 13. As to claim 105, it would therefore have been obvious to one of ordinary skill in the art to provide the claimed third hollow cavity in each segment of the Dundon segmented tire in order to further improve resiliency while maintaining sufficient load carrying capacity.
Claim 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dundon (1,131,223) in view of Donham (1,489,237) and Published PCT Application WO 96/05917 A1 as applied to claims 52-54, 56, 101, and 105 above, and further in view of Whitlock (1,013,085) and Wright (1,498,336).
 	It is notoriously well known to provide a continuous central straight rib connecting a plurality of transverse ribs (plurality of raised treads) in a tire tread pattern in order to improve traction properties, as evidenced for example by Whitlock (embodiments of Figures 1-3, pp. 1-2, transverse ribs d connected by continuous central straight rib f) and Wright (embodiment of Figures 1-3, pp. 1-3, continuous central straight rib 3 connecting a plurality of transverse ribs 4, 6); it would .
Response to Arguments
Applicant’s arguments with respect to claim(s) 52-54, 56, 100, 101, and 105 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone				  	        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            July 3, 2021